COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DAVID PAUL HEALY,                              §              No. 08-17-00027-CV

                        Appellants,              §                 Appeal from the

  v.                                             §               352nd District Court

  SIMONE BARRON,                                 §             of Tarrant County, Texas

                         Appellee.               §              (TC# 352-286480-16)

                                              §
                                            ORDER

       This Court has received and filed Appellant’s suggestion of bankruptcy stating that

Appellee, Simone Barron, has filed a bankruptcy petition. Pursuant to 11 U.S.C. § 362, any further

action in this appeal is automatically stayed. Under these circumstances, and for administrative

purposes, it is ORDERED that this appeal is removed from the Court’s docket and abated. The

appeal will be reinstated upon proper motion showing that the stay has been lifted and specifying

the action required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 3rd day of March, 2017.


                                             PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.